

	

		II

		109th CONGRESS

		1st Session

		S. 1547

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on certain

		  vinyl chloride-vinyl acetate copolymers.

	

	

		1.Certain vinyl chloride-vinyl

			 acetate copolymers

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						 

						

							

								       

								

							

							

								 9902.39.02Vinyl chloride-vinyl

						acetate copolymers (CAS No. 9003–22–9) (provided for in subheading

						3904.30.60)FreeNo changeNo changeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies with respect to goods entered, or withdrawn from

			 warehouse for consumption, on or after the 15th day after the date of the

			 enactment of this Act.

			

